         Case 2:20-cv-03944-MAK Document 61 Filed 09/03/21 Page 1 of 3




Rakym Durham,                                       :     United States District Court
          Plaintiff,                                :     Eastern District of Pennsylvania
               vs.                                  :
Officer Mouzone #3059, et al.,                      :     Civil Division – Civil Rights
          Defendants.                               :     Case No.: 2:20-cv-03944

                     PLAINTIFF’S MOTION TO SUBSTITUTE PARTY

       COMES NOW, Plaintiff, Rakym Durham, via his Counsel, David Wesley Cornish,

Esquire, and pursuant to Fed.R.Civ.P. 10(a) and 15, moves to substitute Officer Robinson #204

in place of Officer #204. In support of this motion Plaintiff states as follows:


       1. Plaintiff filed an amended complaint on June 28, 2021, alleging Officer #204 was one

           of the individuals involved in Plaintiff’s injury.

       2. Defendant Officer #204 was named as a party, yet was unable to be fully identified

           and served due to his name being unknown.

       3. On August 26, 2021, the Defense provided additional discovery which identified

           Officer #204 as Officer Robinson #204.

       4. Only after being provided this discovery did Plaintiff learn the complete identity for

           this Defendant.

       5. Based on the Federal Rules of Civil Procedure namely 10 and 15, the Plaintiff

           requests this Court allow the substitution for Officer #204 with Officer Robinson

           #204.
Case 2:20-cv-03944-MAK Document 61 Filed 09/03/21 Page 2 of 3




 WHEREFORE, for the reasons previously stated, the Plaintiff requests an order for

 substitution be entered substituting Officer Robinson #204, as a party Defendant in

 lieu of the original Defendant Officer #204.



                                          Respectfully Submitted,
                                          CORNERSTONE LEGAL GROUP

                                          By: /s/ D. Wesley Cornish, Esquire
                                          D. Wesley Cornish, Esquire
                                          Pennsylvania Supreme Court # 310865
                                          230 South Broad Street, 17th Floor
                                          Philadelphia, PA 19102
                                          Tel: 212-444-2039
                                          Fax: 212-535-7365
                                          ATTORNEY FOR PLAINTIFF
                                          September 3, 2021
         Case 2:20-cv-03944-MAK Document 61 Filed 09/03/21 Page 3 of 3




Rakym Durham,                                       :      United States District Court
          Plaintiff,                                :      Eastern District of Pennsylvania
               vs.                                  :
Officer Mouzone #3059, et al.,                      :      Civil Division – Civil Rights
          Defendants.                               :      Case No.: 2:20-cv-03944

                                  CERTIFICATE OF SERVICE
I hereby certify that I am on this day, serving the foregoing Motion upon the persons indicated

below via electronic mail/delivery service, which satisfies the requirements of the Pennsylvania

Rules of Criminal Procedure to:

                                        Meghan Byrnes, Esquire
                                          City Law Department
                                       1515 Arch Street, 14th Floor
                                         Philadelphia, PA 19107


                                        VERIFICATION

The facts set forth in the foregoing Motion are true and correct to the best of the undersigned's

knowledge, information and belief and are verified subject to the penalties for unsworn

falsification to authorities pursuant to 18 Pa. C.S.A. § 4904.

                                                        Respectfully Submitted,
                                                        CORNERSTONE LEGAL GROUP

                                                        By: /s/ D. Wesley Cornish, Esquire
                                                        D. Wesley Cornish, Esquire
                                                        Pennsylvania Supreme Court # 310865
                                                        230 South Broad Street, 17th Floor
                                                        Philadelphia, PA 19102
                                                        Tel: 212-444-2039
                                                        Fax: 212-535-7365
                                                        ATTORNEY FOR PLAINTIFF
                                                        Date: September 3, 2021
